Citation Nr: 0520461	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  03-17 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
refractive error.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of an eye injury. 


REPRESENTATION

Veteran represented by:	American Red Cross


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran served on active duty from December 1943 to April 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In May 2004, the Board remanded the matter for due process 
considerations.  

In April 2005, the veteran filed a motion to advance this 
case on the docket in light of his advanced age.  In June 
2005, the Board granted the motion, pursuant to 38 U.S.C.A. 
§ 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  In a June 1949 rating decision, the RO denied service 
connection for refractive error.

2.  In an April 2001 rating decision, the RO denied service 
connection for residuals of an eye injury.  

3.  Although the veteran was notified of these decisions and 
his appellate rights, he did not appeal within the applicable 
time period.

4.  The evidence added to the record since the June 1949 
rating decision is cumulative or redundant, and does not by 
itself, or when considered with previous evidence, relate to 
an unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim of 
service connection for refractive error.

5.  The evidence added to the record since the April 2001 
rating decision is cumulative or redundant, and does not by 
itself, or when considered with previous evidence, relate to 
an unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim of 
service connection for residuals of an eye injury.


CONCLUSIONS OF LAW

1.  The June 1949 rating decision denying service connection 
for refractive error is final.  38 U.S.C. § 709 (1946) 
(currently 38 U.S.C.A. § 7105(c) (West 2002)); Veterans 
Regulation No. 2(a), Part II, Par. III; Department of 
Veterans Affairs Regulation 1008 (currently 38 C.F.R. 
§ 20.1103 (2004)).

2.  The April 2001 rating decision denying service connection 
for residuals of an eye injury is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (2000).

3.  New and material evidence has not been received to reopen 
the claims of service connection for refractive error or 
residuals of an eye injury.  38 U.S.C.A. §§ 5107, 5108 (West 
2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In April 2003, January 2004, 
and June 2004 letters, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, and of what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The letter also generally advised the veteran that VA would 
assist him in obtaining any additional information that he 
felt would support his claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  

Although the veteran did not receive a VCAA notice prior to 
the initial rating decision denying his claim, the Board 
finds that the lack of such a pre-decision notice is not 
prejudicial to the veteran.  The VCAA notice was provided by 
the RO prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  It is also noted that after 
providing the veteran with the VCAA notices and affording him 
the opportunity to respond, the RO reconsidered the veteran's 
claim, most recently in the April 2005 Supplemental Statement 
of the Case.  Moreover, the veteran is represented and has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  In fact, in a May 2005 statement, the veteran 
indicated that he had no additional evidence to submit.  
Therefore, the Board finds that to decide the appeal at this 
time would not be prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all available post-service VA and 
private medical records identified by the veteran.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(3) (2004).  

With respect to a VA medical opinion, the Board finds that 
such is not necessary in this case.  As set forth below, the 
record does not establish that the veteran sustained an eye 
injury or disability in service, nor does it contain any 
indication that any current eye disability was present in 
service or may be associated with his service or a service-
connected disability.  In any event, under 38 C.F.R. 
§ 3.159(c)(4)(iii), VA will obtain a medical opinion only if 
new and material evidence is already presented or secured.  
Given the conclusion reached below, a medical opinion is not 
necessary in this case.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  
Neither the veteran nor his representative has argued 
otherwise.  

I.  Factual Background

At his December 1943 service enlistment medical examination, 
the veteran's visual acuity was 20/20 in the right eye and 
20/18 in the left eye.  Examination of the eyes was otherwise 
normal.  

In-service medical records are negative for complaints or 
findings of an eye injury or other eye abnormality.  

At his April 1946 service separation medical examination, the 
veteran's visual acuity was again noted to be 20/20 in the 
right eye and 18/20 in the left eye.  His binocular visual 
acuity was 20/20.  Examination of the eyes was otherwise 
normal.  The diagnoses included defective vision.  

In April 1946, the veteran filed an application for VA 
compensation benefits, seeking service connection for left 
eye trouble.  

In a May 1946 rating decision, the RO denied service 
connection for left eye trouble, noting that no eye 
disability had been identified at the time of the veteran's 
military separation medical examination.  The veteran was 
duly notified of this decision and his appellate rights in a 
May 1946 letter, but he did not appeal.  

In June 1949, the veteran again submitted a claim of service 
connection for an eye condition.  In support of his claim, he 
submitted a June 1949 letter from W.E. Vandevere, M.D., who 
noted that he had examined the veteran and found that he had 
a slight left esotropia and a high refractive error.  

In a July 1949 rating decision, the RO denied service 
connection for bilateral refractive error, noting that such 
was a constitutional or developmental abnormality, and not a 
disability for VA compensation purposes.  The veteran was 
notified of this decision and his appellate rights in a July 
1949 letter, but he did not appeal.  

In April 2000, the veteran submitted a claim of service 
connection for residuals of an eye injury.  He indicated that 
he had sustained injuries in the course of his duties as a 
gunner in the Marine Corps.  

In support of the veteran's claim, the RO obtained VA 
clinical records, dated from August 1999 to November 2000.  
In pertinent part, these records show that in December 1999, 
the veteran sought treatment for redness in the left eye.  A 
subconjunctival hemorrhage in the left eye was noted.  In 
February 2000, he complained of visual disturbances, which he 
described as seeing balls in front of his eyes.  The 
veteran's glasses were adjusted.  Later in February 2000, he 
sought treatment for a "bloody left eye" which he indicated 
had been present since December 1999 and was worsening.  The 
veteran denied a history of trauma.  The examiner noted that 
the veteran had a subconjunctival hemorrhage in the left eye 
as well as bilateral cataracts and decreased visual acuity in 
the left eye.  In May 2000, the veteran sought treatment for 
recurrent left eye redness since August 1999.  He indicated 
that he used artificial tears as needed.  The veteran's 
corrected visual acuity was 20/50 in the left eye, 20/40 in 
the right eye, and 20/25 bilaterally.  In June 2000, the 
veteran sought treatment for redness in the left eye.  He 
indicated that seemed as if a veil was coming over his eye.  

In an April 2001 rating decision, the RO denied service 
connection for residuals of an eye injury, noting that the 
service medical records were negative for notations of an eye 
injury or disability.  The RO also noted that the post-
service record contained no evidence of treatment for an eye 
injury related to service.  The veteran was notified of this 
decision and his appellate rights in an April 2001 letter, 
but he did not appeal.  

Additional VA clinical records show that in November 2000, 
the veteran had an eye consultation for his cataracts.  He 
reported a gradual decrease in visual acuity over the last 
year, as well as a feeling that there was a film over his 
left eye.  The veteran denied a history of injury or surgery 
in either eye.  On examination, the veteran's corrected 
visual acuity was 20/30 on the right and 20/50- on the left.  
Cataracts were noted bilaterally and the veteran elected to 
have surgery.  

In December 2000, the veteran underwent left cataract surgery 
for a dense left senile cataract causing vision loss.  One 
week later, he underwent right cataract surgery.  The 
diagnosis was high hyperopia and anisometropia after cataract 
surgery of the left eye.  At a follow-up examination, it was 
noted that the veteran was doing well.  In August 2001, the 
veteran sought treatment for intermittent left eye pain, 
which he indicated had been present since 1945.  The veteran 
reported that he felt his eye pain was related to being a 
gunner in the past.  The assessments included pseudophakia 
(presence of artificial intraocular lens), both eyes, doing 
well; intermittent esophoria; dry eyes; and chronic 
intermittent left eye pain since 1945.  

In November 2002, the veteran submitted an application to 
reopen his claims of service connection for residuals of an 
eye injury and impaired vision.  He indicated that he 
believed that these conditions were related to service, 
because before he went into the military, he had had 
excellent vision.  At the time of his separation from 
service, he noted that his records had been annotated to show 
that he had defective vision.  Therefore, he reasoned that 
his current eye problems must be related to service.  

In support of his claim, the veteran submitted copies of 
service medical records showing a notation of defective 
vision at the time of his separation from service, as well as 
a copy of a photograph of him as a gunner during World War 
II.  

Additional VA clinical records, dated from December 2000 to 
February 2004, were received.  In pertinent part, these 
records show that in March 2001, the veteran received new 
glasses.  In May 2002, he was seen for a follow-up 
examination for cataract surgery.  He complained of redness 
and pain in the left eye.  The assessment was asymptomatic 
esophoria; drusen in both eyes; dry eyes; and pseudophakia in 
both eyes, doing well.  In October 2002, the veteran again 
complained of pain and redness in the left eye.  He also 
reported a history of chronic esotropia as a child.  The 
examiner noted that the veteran had moderate hypertropia and 
accomodative intermittent esotropia presently.   The veteran 
also reported intermittent left eye pain since 1945, relieved 
by Tylenol.  In December 2002, the veteran complained of 
redness in the left eye.  Visual acuity was 20/25, 
bilaterally.  The veteran was seen again in January 2003 with 
similar complaints.  The assessment was left eye pain, cause 
undetermined.  The veteran was again examined in May 2003 and 
January 2004, the assessments included pain without obvious 
cause and ocular discomfort, left eye, of unknown etiology.  

II.  Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Notwithstanding the foregoing, congenital or developmental 
defects, including refractive error of the eye, are not 
diseases or injuries within the meaning of applicable 
legislation for disability compensation purposes.  See 
38 C.F.R. §§ 3.303(c), 4.9 (2004).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2004).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

III.  Analysis

As set forth above, in a June 1949 rating decision, the RO 
denied service connection for residuals refractive error.  In 
an April 2001 rating decision, the RO denied service 
connection for residuals of an eye injury.  Although the 
veteran was notified of these decisions, and of his 
procedural and appellate rights, he did not perfect an appeal 
within the applicable time period.  Thus, the decisions are 
final and not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2004).

In November 2002, the veteran submitted an application to 
reopen his claims of service connection for residuals of an 
eye injury and refractive error.  Despite the finality of a 
prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
furnished with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2004).

For claims such as this one, filed on or after effective 
August 29, 2001, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2004).

With these considerations, the Board must now review all of 
the evidence, with particular attention to that evidence 
which has been submitted by the veteran or otherwise 
associated with the claims folder since the last final rating 
decisions described above.  

This additional evidence consists of the statements and 
submissions of the veteran, as well as service medical 
records and VA clinical records.  The Board has carefully 
considered this additional evidence, but finds that it is not 
new and material sufficient to reopen the claim of service 
connection for refractive error or residuals of an eye 
injury.

With respect to the service medical records submitted by the 
veteran, the Board notes that such records are duplicative of 
evidence previously considered.  Thus, they are not new and 
material evidence.  

Regarding the veteran's statements to the effect that he has 
current eye disabilities, not of a congenital or 
developmental nature, as a result of an eye injury or 
disability in service, the Board notes that because the 
record does not establish that he possesses a recognized 
degree of medical knowledge, he lacks the competency to 
provide evidence that requires specialized knowledge, skill, 
experience, training or education.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Indeed, in Moray v. Brown, 
5 Vet. App. 211 (1993), the United States Court of Appeals 
for Veterans Claims (Court) noted that lay persons are not 
competent to offer medical opinions or diagnoses and that 
such evidence does not provide a basis on which to reopen a 
claim of service connection.

Regarding the VA clinical records showing treatment for an 
eye disability, the Board finds that such records essentially 
contain information to the effect that the veteran received 
post-service treatment for an eye disability, as well as 
refractive error.  Because the evidence that was before the 
RO in June 1949 and April 2001 suggested these same facts, 
however, the Board must determine that the additional 
evidence received is merely cumulative of evidence that was 
previously considered by the RO.  Thus, these items of 
evidence are not "new" evidence within the meaning of 
38 C.F.R. § 3.156(a) and they do not provide a basis for a 
reopening of his claim.

Moreover, the Board notes that the additional evidence is not 
pertinent to the specific matter under consideration, namely 
whether the veteran has a current eye disability, other than 
refractive error, which was incurred in or aggravated during 
service.  Therefore, it is not new and material evidence.  
See Cox v. Brown, 5 Vet. App. 95 (1993) (holding that records 
showing treatment years after service which do not link the 
post-service disorder to service are not considered new and 
material evidence).  Again, the additional evidence received 
is entirely negative for any notation of a causal 
relationship between any current eye disability, not of a 
congenital or developmental nature, and his active service or 
any incident therein, including any claimed in-service eye 
injury.  None of the additional evidence received is 
probative of this issue, nor does it raise a reasonable 
possibility of substantiating the claim of service connection 
for residuals of an eye injury or refractive error.  For 
similar reasons, the copy of the photograph of the veteran as 
a door gunner is not material.  

In summary, the Board finds that none of the evidence added 
to the record since the last final decisions in June 1949 or 
April 2001 relates to an unestablished fact necessary to 
substantiate the claim, namely a link between a current eye 
disability, not of a congenital or developmental nature, and 
the veteran's active service or any incident therein.  As a 
result, the additional evidence received does not raise a 
reasonable possibility of substantiating the claim of service 
connection for residuals of an eye injury or refractive 
error.

The Board therefore concludes that the additional evidence 
received since the last final determinations in June 1949 and 
April 2001 is not new and material evidence within the 
meaning of 38 C.F.R. § 3.156, and it does not provide a basis 
for reopening.


ORDER

New and material evidence having not been submitted, the 
application to reopen the claims of service connection for 
refractive error and residuals of an eye injury is denied.


____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


